Title: From John Adams to Timothy Pickering, 17 October 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Oct. 17. 1798

I have recd your favour of the 17th and return you three Warrants signed, which you may fill up for General Collot, Mr. Sweitzer and the Person mentioned in Mr. Kings Letter, if he is to be found.
I could trust the Heads of Departments with this Power, rather than my own Judgment; But I think We ought to give the Act a strict Construction, and therefore doubt the Propriety of delegating the Authority.
I am clearly of Mr. Woolcotts Opinion that the Secretary of State ought to be the Person intrusted with the taking of the Proofs, permitted to be given by Aliens to establish their Innocence in order to obtain Licences to remain in the United States, for all Cases within a reasonable Distance from the seat of Government, and hereby Authorize and request you to insert the Secretary of State accordingly.
Inclosed is a Power to you to attend to the Business of the Navy Office, in the absence of Mr. Stoddert.
I have the Honor to be, sir / your most obt. sert.
John Adams